DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have a plurality of top portions, recesses of each of the plurality of top portions and a plurality of second trays- thus separating the solid state thermal conductor from the second tray, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2012/0204796 to Ruda Y Witt et al (hereinafter Witt) is presented below. The rejection of Witt has been modified to interpret the protrusion that is centrally located and integral with the base as the solid state thermal conductor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9 and 11 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2012/0204796 to Ruda Y Witt et al (hereinafter Witt).
In regards to Claim 1, Witt tray structure Fig. 1-4, 8 adapted to be disposed on a depositor (in the form of heaters 30 [0032], which is supported in the instant application above), the tray structure comprising: a first tray 1, disposed on the depositor (as 1 is directly over 30, the first tray being made of graphite [0032]) for control of temperature by the depositor (as it heats the tray), the first tray comprising: a plurality of top portion (recesses for 2 in top surface of 1), disposed on a top surface of the first tray and a plurality of second trays 2 each being disposed on the top portion as they are disposed inside the recesses of the top surface (as 2 is on 4 and 15, [0001-0050).  
Witt further teaches a protrusion from the bottom of the top portion that is made out of the graphite as it integral with the base, the protrusion being in the central region of one of the top portions, such that this protrusion is implicitly a solid state thermal conductor, as per the annotated copy of Fig. 4 below:

    PNG
    media_image1.png
    349
    741
    media_image1.png
    Greyscale


In regards to Claim 2, Witt teaches the at least one solid state thermal conductor (as indicated in the annotated copy of Fig. 4 above) is disposed on a bottom surface of the recess of the top portion.
In regards to Claim 3, Witt teaches a ratio of the height of the at least one solid state thermal conductor to the depth of the recess is greater than or equal to 0.1 and is less than or equal to 1.5 in a normal direction of the first tray (as shown in Fig. 4, as the protrusion shown around 20 is about 50% of the length of the pin, such that it is approximately greater than 0.1 but below 1.0 in the ratio of the height, as generally shown in Fig. 4).  
In regards to Claim 4, Witt teaches each of the top portion further comprises a positioner (interpreted as a centering pin, i.e., shaft 20 which is also a centering pin), one end of the positioner is disposed in a center of the recess of the central region of the top portion (as shown in Fig. 4) while another end of the positioner abuts against a center of the second tray (as shown in Fig. 4) disposed thereon, and the at least one solid state thermal conductor corresponding to each of the top portions is disposed symmetrically with respect to the positioner (as it is a ring in the protrusion of 1 that encircles 20 in Fig. 4).
In regards to Claim 8, Witt teaches the top portion further comprises a plurality of airflow recesses 40 and the top portion further comprising a plurality of solid state thermal conductors disposed on bottom surfaces of the plurality of airflow3Customer No.: 31561Docket No.: 098119-US-PA Application No.: 16/882,555recesses (as they are formed in the pocket along with the recesses therein as shown in Fig. 4 above the ridges that contact 2 and form the gas channels therein), the heat conductivity of each of the plurality of additional solid state thermal conductors being less than or equal to heat conductivity of the at least one solid state thermal conductor, (as they are all made out of graphite [0003, 0032]), as broadly recited in the claim.
In regards to Claim 9, Witt teaches a top portion further comprises a plurality of additional solid state thermal conductors disposed outside the recess of the top portion (in the form of the sidewall of and top periphery of said recesses), heat conductivity of each of the plurality of additional solid state thermal conductors being less than or equal to heat conductivity of the at least one solid state thermal conductor, (as they are all made out of graphite [0003, 0032]), as broadly recited in the claim.
In regards to Claim 11, Witt teaches the top portion further comprises at least one blow hole 5, 6 for gas, a ratio of a distance between the at least one solid state thermal conductor and the second tray to a distance between a top surface of the top portion and the second tray falls within a range of 0.1 to 1.5 in a normal direction of the first tray, as there is a gap 18 that appears to have the same depth as the gap between 2 and 1 in Fig. 8, i.e., a ~1.0 ratio of distance in Fig. 8.
Witt does not expressly teach the at least one blow hole blows air.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas is not considered a positive limitation and the apparatus of Witt would be capable of processing gas, based on user selection of the type of gas, such as air, there being no structural limitations in the claims to prevent this otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0204796 to Ruda Y Witt et al (hereinafter Witt) in view of United States Patent Application No. 2003/0188687 to Paisley et al.
The teachings of Witt are relied upon as set forth in the above 102 rejection.
 In regards to Claim 5, Witt teaches wherein a distance between the second tray and the at least one solid state thermal conductor is greater than 0 cm, as shown in Fig. 4 (as 15 is within the second tray 2 with a gap, as shown in Fig. 6, as broadly recited in the claim and as per the teachings of the gap for gas that there is must be a gap and it can be adjusted [0016-0046]).   
Witt does not expressly teach the distance is less than or equal to 1 cm in a normal direction of the first tray.
Paisley teaches a tray structure Fig. 3, 4, 12 adapted to be disposed on a deposition apparatus (structure of base 150, in the deposition apparatus of Fig. 3, [0003] and thus also capable of being part of the deposition apparatus as a whole, such that it is capable of implicitly deposition), the tray structure comprising: a first tray 130, disposed on the deposition apparatus for control of temperature by the 5deposition apparatus (as implied by the flow of gas which transfer the heat of the reactants and improves the temperature profile of the gas flow [0066]), the first tray comprising: a first carrying portion (top surface area of 130 that is formed by 190 as it is a pocket for carrying 180), disposed on a top surface of the first tray (as shown in Fig. 12); (as shown in Fig. 12, [0024-0069]).
Paisley teaches a depth of the pocket “A” is 0.1-0.3 inches [0039] with groove depth “C” of 0.002-0.020 inches [0042] and that the depth of “F” is 0.006-0.080 inches. 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Witt by changing the unknown gap height to 0.002-0.080 inches, or less than 1 cm, as per the teachings of Paisley, as an art analogous height for the gas flow gap. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143 Motivation A.
In regards to Claim 6, Witt further teaches that a height of the one solid state thermal conductor fills a recess (hole for 15) as well as a recess in the second tray excluding a gap (see 18 in Fig. 6), such that the distance is between 17 and the floor of 16 is greater than the overall height of the solid state thermal conductor.  Witt also further teaches the height of 15 in Fig. 6 is generally the same height of second tray, i.e., the pocket recess depth.
Witt does not expressly teach that a ratio of the height of the at least one solid state thermal conductor to a distance between the second tray and the bottom surface of the recess falls within a range of 0.2 to 0.8 in a normal direction of the first tray.  
However, as Paisley teaches the gap can be 0.002-0.080 inches and the overall pocket depth is 0.1 inches, such that the calculated depth of the 16-17 is 0.18 inches and the overall height of the solid state thermal conductor of 0.1 inches, such that 0.1:0.18 = 0.56.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Witt by changing the unknown gap height to 0.002-0.080 inches, or less than 1 cm, and the overall dimensions of the solid state thermal conductor as per the teachings of Paisley, as an art analogous height for the gas flow gap, and modifying as needed as part of a designed gap, thus fulfilling the ranges as claimed. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143 Motivation A.

Claims 7 and 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0204796 to Ruda Y Witt et al (hereinafter Witt) in view of United States Patent No. 5226383 to Bhat.
The teachings of Witt are relied upon as set forth in the above 102 rejection.
In regards to Claim 7, Witt teaches that on a surface perpendicular to a normal direction of the first tray, an area of the at least one solid state thermal conductor is less than or equal to 5% of an area of the first tray, is less than or equal to 10% of an area of the top portion, as shown in the annotated copy of Fig. 4 above, but does not expressly teach that the area falls within a range of 50% to 90% of an area of the recess.
In regards to Claim 10, Witt does not expressly teach that on a surface perpendicular to a normal direction of the first tray, a total area of the plurality of additional solid state thermal conductors is less than an area of the at least one solid state thermal conductor.
Bhat teaches that the base is formed with graphite (Col. 2 lines 31-46) and the protrusion that surrounds the pin occupies 50-90% of the bottom area of the base recesses/top portion, as shown in the annotated copy of Fig. 1 and 2 below:

    PNG
    media_image2.png
    647
    423
    media_image2.png
    Greyscale

As it is known to provide a solid state thermal conductor in a base top portion recess, as taught by Witt to be 50-90% of the recess area as taught by Bhat, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Witt as taught by Bhat to include the size as per the integral portions of Witt. One would be motivated to do so in order to for desired gas passages and art analogous structures See MPEP 2143, Exemplary Rationales A. 
The resulting apparatus fulfills the limitations of the claims as the area of the solid state thermal conductor would be 50-90% of the bottom of the top portion recess, thus resulting in Claim 10, wherein on a surface perpendicular to a normal direction of the first tray, a total area of the plurality of additional solid state thermal conductors is less than an area of the at least one solid state thermal conductor, as the size of the first solid state thermal conductor of Bhat is very large in comparison to other structures as shown in Witt.

In regards to Claim 12, Witt teaches a tray structure Fig. 1-8 adapted to be disposed on a depositor ((in the form of heaters [0032], which is supported in the instant application above), the tray structure comprising: a tray 1, disposed on depositor for control of Application No.: 16/882,555temperature by the depositor (as it heats the tray), the tray comprising: a top portion (top surface of 1), disposed on a top surface of the tray; at least one solid state thermal conductor 15, disposed in a central recess of the top portion (pocket of 4 which has the recess for 15); and a positioning structure 20, disposed in the central recess of the top portion, the at least one solid state thermal conductor being disposed symmetrically with respect to the positioning structure (as it is a ring that surrounds the pin), wherein a projected area of the solid state thermal conductor on the 
Witt does not expressly teach the heat conductivity of the solid state thermal conductor is greater than or equal to heat conductivity of the positioning structure. It is noted, as per the teachings of Witt above, that the tray is also made out of graphite like the solid state thermal conductor.
Bhat teaches a positioning pin 22 Fig. 1 that is integral with the tray 10 Col. 2 line 30-Col. 4 line 33.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the positioning pin/, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  MPEP 2144.04-V(a). Thus, because it was known to make the positioning structure integral, as per the teachings of Bhat, It would be obvious to one of ordinary skill in the art, to have made the positioning structure of Witt also integral. See MPEP 2143 Motivation A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 10204820 to Emory, which teaches a shaft supporting structure of 80 with a collar 82, which similar in structure to a solid state thermal conductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                    
/Jeffrie R Lund/Primary Examiner, Art Unit 1716